UNITED STATES DISTRICT COURT
                                                  USDCSDNY
SOUTHERN DISTRICT OF NEW YORK                     oo·cuMENT
                                                  ELECTRONICALLY FILED
VICTORIA MANCHA,                                  DOC#
                                                  DA TE F-IL_F._D:____ ]d,]7--:{'f
                        Plaintiff,           19cv9179 (JGK)

              - against -                    ORDER

SCRIPPS MEDIA, INC.,

                        Defendant.

JOHN G. KOELTL, District Judge:

     The defendant will move or answer by January 17, 2020. If

the defendant moves, the plaintiff should respond by February 7,

2020. The defendants may then reply by February 17, 2020. If

there is no motion, the parties should submit a Rule 26(f)

report by January 17, 2020.

SO ORDERED.

Dated:    New York, New York
          December 16, 2019

                                     United States District Judge
